 

1931-CC01013

IN THE CIRCUIT COURT OF GREENE COUNTY, MISSOURI
Angelita Carano-King
and
Gary King,
Plaintiffs,
V. Case No.:

David J. Bogenschuetz and SCA, Inc.,

 

Defendants.

PETITION

COUNTI

COMES NOW Plaintiff Angelita Carano-King (“Plaintiff Angelita’), through counsel,
Corbett Law Firm, P.C., and for her cause of action against Defendant David J. Bogenschuetz,
(“Defendant Bogenschuetz”), states and alleges:

1. Jurisdiction and venue for this cause of action lie in the Circuit Court of Greene
County, Missouri, for the reason that the collision referred to herein occurred in Greene County,
Missouri; and the amount in controversy exceeds Twenty-Five Thousand Dollars ($25,000.00).

2. On February 20, 2018, Plaintiff Angelita was operating a motor vehicle south on
Mulroy in Springfield, Greene County, Missouri. She was stopped in traffic and was rear-ended
by Defendant Bogenschuetz and pushed into the vehicle in front of her (“the collision”).

3. Defendant Bogenschuetz was negligent at the time and place of the collision as
follows:

(a) he failed to keep a careful lookout;

1

EXHIBIT

A

Case 6:19-cv-03361-MDH Document 1-1 Filed 10/09/19 Page 1o

 
 

(b) he knew or by the use of the highest degree of care could have known that
there was a reasonable likelihood of collision in time thereafter to have
stopped, swerved, or slowed, but he failed to do so;

(c) he allowed his vehicle to come into contact with the rear of Plaintiff
Angelita’s vehicle (a-c are “Defendant Bogenschuetz’s negligence”).

4. As a result of Defendant Bogenschuetz’s negligence, Plaintiff Angelita sustained

the following damages:

(a)

(b)
(c)
(d)
(e)
(f)
(g)
(h)
(i)
(j)

Past, present, and future expenses for medical supplies, medicine, and the
services of physicians, nurses, hospitals, pharmacists, physical therapists,
and other health care providers and related medical expenses;

Injury to face and head;

Injury to her left eye;

Injury to her back;

Injury to her neck;

Injury to her knees;

Injury to her right elbow;

Loss of income;

Diminution of earning capacity;

Loss of household contributions.

WHEREFORE Plaintiff Angelita prays for judgment against Defendant Bogenschuetz in

such sum as is fair and reasonable, interest at the legal rate from the date of judgment, for her costs

of action incurred herein, and for such other and further relief as is just and proper.

Case 6:19-cv-03361-MDH Document 1-1 Filed 10/09/19 Page 2 of 4
 

COUNT

COMES NOW Plaintiff Angelita, by and through counsel, Corbett Law Firm, P.C., and for
her cause of action in Count II against Defendant SCA, Inc. (“Defendant SCA”), states and alleges:

1, Plaintiff incorporates by this reference each and every allegation in Count I of this
Petition as if fully set forth herein in haec verba.

2. At the time of the collision, Defendant Bogenschuetz was an employee of
Defendant SCA and was operating his vehicle within the scope and course of his employment with
Defendant SCA and in furtherance of the business interests of Defendant SCA.

WHEREFORE Plaintiff prays for judgment against Defendant SCA in such sum as is fair
and reasonable, interest at the legal rate from the date of judgment, for her costs of action incurred

herein, and for such other and further relief as is just and proper.

COUNT HI
COMES NOW Plaintiff Gary King (‘Plaintiff Gary”), through counsel, Corbett Law Firm,
P.C., and for his cause of action in Count II] against Defendant Bogenschuetz states and alleges:
1. Plaintiff Gary incorporates by this reference each and every allegation in Counts J and

Il of this Petition as if fully set forth herein.

2. Plaintiff Gary is, and during all times mentioned herein was, the husband of Plaintiff
Angelita.
3. As a result of Defendant Bogenschuetz’s negligence, Plaintiff Gary sustained the

following damages:

(a) One or more of the following: loss of the affection, attention, services, support,

Case 6:19-cv-03361-MDH Document 1-1 Filed 10/09/19 Page 3 of 4
comfort, consortium, and companionship of Plaintiff Angelita;
(b) Reasonable value of nursing services provided to Plaintiff Angelita;
(c) Medical expenses for Plaintiff Angelita;
(d) Loss of household contributions.
WHEREFORE Plaintiff Gary prays for judgment against Defendant Bogenschuetz in such
sum as is fair and reasonable, interest at the legal rate from the date of judgment, for his costs of action

incurred herein, and for such other and further relief as is just and proper.

COUNT IV
COMES NOW Plaintiff Gary King (“Plaintiff Gary”), through counsel, Corbett Law Firm,
P.C., and for his cause of action in Count III against Defendant SCA states and alleges:
1. Plaintiff Gary incorporates by this reference each and every allegation in Counts I, II
and III of this Petition as if fully set forth herein.
WHEREFORE Plaintiff Gary prays for judgment against Defendant SCA in such sum as is
fair and reasonable, interest at the legal rate from the date of judgment, for his costs of action incurred

herein, and for such other and further relief as is just and proper.

CORBETT LAW FIRM, P.C.

/s/ Matthew W_Corbett

MATTHEW W. CORBETT #57633
PO Box 8880

Springfield, MO 65801-8880

(417) 866-6665 (FAX) 866-6699
mceorbett@corbettlawfirm.com
Attorneys for Plaintiff

4

Case 6:19-cv-03361-MDH Document 1-1 Filed 10/09/19 Page 4 of 4
